Name: 95/171/EC: Commission Decision of 18 May 1995 on certain protection measures with regard to apes originating in or coming from Zaire (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  Africa;  agricultural policy;  health;  international trade;  natural environment
 Date Published: 1995-05-19

 Avis juridique important|31995D017195/171/EC: Commission Decision of 18 May 1995 on certain protection measures with regard to apes originating in or coming from Zaire (Text with EEA relevance) Official Journal L 112 , 19/05/1995 P. 0030 - 0030COMMISSION DECISION of 18 May 1995 on certain protection measures with regard to apes originating in or coming from Zaire (Text with EEA relevance) (95/171/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organization of veterinary checks and animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 18 (1) thereof, Whereas outbreaks of Ebola disease has been reported in Zaire; Whereas the presence of this disease constitutes a serious danger; whereas it is appropriate to adopt the necessary protection measures rapidly at Community level with regard to apes (simiae and prosimiae) originating in or coming from Zaire; Whereas the measures foreseen by this Decision are in accordance with the opinion of the Standing Veterinary Committee; Whereas it is necessary to suspend the importation of apes (simiae and prosimiae) originating in or coming from Zaire, HAS ADOPTED THIS DECISION: Article 1 Member States shall prohibit the importation of apes (simiae and prosimiae) originating in or coming from Zaire. Article 2 Member States shall modify the measures they apply with regard to Zaire to bring them into line with this Decision. They shall inform the Commission thereof. Article 3 This Decision shall apply until 31 July 1995. Article 4 This Decision is addressed to the Member States. Done at Brussels, 18 May 1995. For the Commission Franz FISCHLER Member of the Commission